           Case 2:18-cv-00857-JCM-VCF Document 90 Filed 09/28/18 Page 1 of 5



 1   LISA A. RASMUSSEN, ESQ.
 2
     Nevada State Bar No. 7491
     LAW OFFICE OF LISA RASMUSSEN, P.C.
 3   601 South 10th Street, Suite #100
     Las Vegas, NV 89101
 4
     Tel. (702) 471-1436
 5   Fax. (702) 489-6619
     Email: Lisa@LRasmussenLaw.com
 6
     MELANIE A. HILL, ESQ.
 7
     Nevada State Bar No. 8796
 8   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 9   Las Vegas, NV 89101
     Tel: (702) 362-8500
10
     Fax: (702) 362-8505
11   Email: Melanie@MelanieHillLaw.com
     Attorneys for Plaintiff Scott Friedman
12

13

14
                                UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA
16
     SCOTT FRIEDMAN, an individual,               )
17                                                )       Case No. 2:18-CV-000857-JCM-VCF
                   Plaintiff,                     )
18                                                )
19
            v.                                    )       STIPULATION AND ORDER TO
                                                  )       EXTEND BRIEFING SCHEDULE ON
20    UNITED STATES OF AMERICA;                   )       DEFENDANT, JULIE BOLTON’S
      GENE M. TIERNEY, individually and           )       MOTION TO DISMISS [ECF No. 56]
21
      in his official capacity as an FBI Agent;   )
22    MATTHEW A. ZITO, individually and           )       (Third Request)
      in his official capacity as an FBI Agent;   )
23    THAYNE A. LARSON, individually and          )
      in his official capacity as an FBI Agent;   )
24
      LAS VEGAS METROPOLITAN                      )
25    POLICE DEPARTMENT; JOE LEPORE,              )
      P#6260, individually and in his official    )
26    capacity as an officer of the LAS VEGAS     )
      METROPOLITAN POLICE                         )
27
      DEPARTMENT; DARREN HEINER,                  )
28    P#2609, individually and in his official    )
      capacity as an officer of the LAS VEGAS     )
                                                      1
           Case 2:18-cv-00857-JCM-VCF Document 90 Filed 09/28/18 Page 2 of 5



 1    METROPOLITAN POLICE                       )
 2
      DEPARTMENT; JASON HAHN, P#3371, )
      individually and in his official capacity )
 3    as an officer of the LAS VEGAS            )
      METROPOLITAN POLICE                       )
 4
      DEPARTMENT; Tali Arik, an individual; )
 5    Julie Bolton, an individual; and Arik     )
      Ventures, an entity formed by Tali Arik, )
 6                                              )
                     Defendants.                )
 7
     ____________________________________)
 8
            IT IS HEREBY STIPULATED and AGREED by and between Defendant JULIE
 9
     BOLTON, by and through her counsel STEPHEN G. CASTRONOVA and THOMAS D.
10
     DILLARD, JR., and Plaintiff SCOTT FRIEDMAN, by and through his counsel, MELANIE A.
11
     HILL and LISA A. RASMUSSEN, that the briefing deadlines on Ms. Bolton’s Motion to
12
     Dismiss [ECF No. 56] be extended. This is the third request to extend the briefing deadlines.
13
     This Stipulation is executed for the following reasons:
14

15
            1. Ms. Bolton filed her Motion to Dismiss [ECF No. 56] on August 20, 2018 (“the

16              Motion”).

17          2. Counsel for Plaintiff filed a Motion to Extend Deadline to Respond to Defendant,

18              Julie Bolton’s Motion to Dismiss Plaintiff’s Complaint on September 4, 2018 so that

19              counsel for the parties could confer to resolve some of the arguments made in
20              support of the Motion to streamline the claims Plaintiff will pursue against Ms.
21              Bolton.
22          3. Counsel for the parties met and conferred on September 5, 2018 on the Motion and
23
                agreed to extend the deadline for Plaintiff to respond to Ms. Bolton’s Motion for at
24
                least another two weeks so counsel could more meaningfully confer the following
25
                week.
26
            4. The Court granted Plaintiff’s Motion to Extend on September 11, 2018 extending the
27
                deadline to oppose Ms. Bolton’s Motion to September 11, 2018.
28

                                                     2
           Case 2:18-cv-00857-JCM-VCF Document 90 Filed 09/28/18 Page 3 of 5



 1         5. Counsel for the parties further met and conferred on September 11, 2018 to discuss
 2
              streamlining the claims and Plaintiff amending the Complaint against Ms. Bolton to
 3
              address Ms. Bolton’s arguments in her Motion.
 4
           6. Counsel for the parties agreed to extend Plaintiff’s deadline to file a response to Ms.
 5
              Bolton’s Motion to September 28, 2018 to allow the parties additional time to confer
 6
              and determine how best to proceed against Ms. Bolton. Counsel for the parties
 7
              further agreed to extend the deadline for Ms. Bolton to file a reply to October 12,
 8
              2018.
 9
           7. The parties are continuing to meet and confer to discuss amending Mr. Friedman’s
10
              complaint against Ms. Bolton to streamline the claims against Ms. Bolton and
11
              address Ms. Bolton’s arguments raised in her Motion. The parties are working
12

13
              towards alleviating the need for further briefing on the Motion with an Amended

14            Complaint against Ms. Bolton.

15         8. Counsel for the parties have agreed to extend Plaintiff’s deadline to file a response to

16            Ms. Bolton’s Motion, if necessary, to October 29, 2018 to allow the parties

17            additional time to confer and Amend the Complaint. Counsel for the parties further
18            agreed to extend the deadline for Ms. Bolton to file a reply, if necessary, to
19            November 13, 2018.
20         9. The request for additional time in this Stipulation is made in good faith.
21
           10. This is the third request to extend the deadlines.
22

23

24

25
     ///
26
     ///
27
     ///
28

                                                     3
     Case 2:18-cv-00857-JCM-VCF Document 90 Filed 09/28/18 Page 4 of 5



 1    11. The requested extension is not for purposes of delay, but to avoid unnecessary
 2
          litigation or the wasting of resources and expense on issues that can be resolved
 3
          between counsel for the parties or through amendment of the complaint.
 4
      Dated this 28th day of September, 2018.
 5
     Respectfully submitted by,
 6

 7
     CASTRONOVA LAW OFFICES, PC                     MELANIE HILL LAW PLLC
 8

 9   By: /s/ Stephen G. Castronova                  By: /s/ Melanie A. Hill
         STEPHEN G. CASTRONOVA                          MELANIE A. HILL
10       Nevada Bar No. 7305                            Nevada Bar No. 8796
         Attorney for Defendant Julie Bolton            Attorney for Plaintiff Scott Friedman
11

12
     OLSON, CANNON, GORMLEY,                        LAW OFFICE OF LISA RASMUSSEN, P.C.
13   ANGULO & STOBERSKI
14
     By: Thomas D. Dillard, Jr.                      By: /s/ Lisa A. Rasmussen
15       THOMAS D. DILLARD, JR.                          LISA A. RASMUSSEN
         Nevada Bar No. 6270                             Nevada Bar No. 7491
16       Attorney for Defendant Julie Bolton             Attorney for Plaintiff Scott Friedman
17

18

19

20

21

22

23

24

25

26

27

28

                                                4
           Case 2:18-cv-00857-JCM-VCF Document 90 Filed 09/28/18 Page 5 of 5



 1                                               ORDER
 2
            This matter came before the Court on the parties’ Stipulation and Order to Extend
 3
     Briefing Schedule on Defendant, Julie Bolton’s Motion to Dismiss. Based on the stipulation of
 4
     the parties, and finding that the extension request is made in good faith, to avoid unnecessary
 5
     litigation or the wasting of resources and expense, and not for the purposes of undue delay,
 6
            IT IS HEREBY ORDERED that the deadline for Plaintiff to file a response to Ms.
 7
     Bolton’s Motion is extended to October 29, 2018.
 8
            IT IS FURTHER ORDERED that the deadline for Ms. Bolton to file a reply is extended
 9

10
     to November 13, 2018.

11          Dated this ____ 2,
                  October   day2018.
                                of September, 2018.

12
                                                  _________________________________________
13
                                                  JAMES C. MAHAN
14                                                UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     5
